 

 

Case 1-20-O1109-nhAl Doclé Filed Os/Zofzl Entered Vofcof/el Leio0°0y

Return Date: |

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
eee eee eee - << --X

 

 

 

 

 

 

In re
Emmanuel Loncke Case No, 20-42261-nhl
Chapter
Debtor(s)
= x
‘ Adv. Proc. No. 20-1105-nhl
Plaintiff(s),
-against-
PayPal
Defendant(s).
x
NOTICE OF MOTION

PLEASE TAKE NOTICE that upon the annexed application of
Adversary Proceeding . a hearing will be held before the Hon.
Lord , Bankruptcy Judge, to consider the motion for an Order

granting relief as follows:

Requesting that the court enters a default judgement against the defendant

 

 

Date and time of hearing: February 18,2021. 10:30am
Location: U.S. Bankruptcy Court

    

Telecommunications hearing
call in and use the code
1(888) 363-4734
Code 4702754

Dated: 01/27/21 Es aml Apoacl 2

Signature

Print name: Emmanuel Loncke

Address:___ 350 beach 75th st _
Arverne NY 11692

Phone: 404-993-3479

Email: __Excel_emt@yahoo.com

 

   

be
7

tetas
Case 1-20-O1109-nhAl Doclé Filed Os/Zofzl Entered Vofcof/el Leio0°0y

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

__Emmanuel Loncke Case No. 20-42261-nhl
Chapter 7

; Ady. Proc. No.29-1105-nhl
Plaintiff(s),

-against-

PayPal loan builder

 

Defendant(s).
a ae X

 

APPLICATION IN SUPPORT OF MOTION

TO THE HON. Lord , Bankruptcy Judge

 

I, Emmanuel Loncke . Plaintiff __, make this application in
support of my motion for the following relief:
$25,000-from-PayPal-Loan -Builderin-punitive- damages-and-$25,000 for——

compensatory damages for collect debts from the debtor account causing
mental and financial stress while disregarding the bankruptcy law

 

In support of this motion, I hereby allege as follows:

| made multiple attempts to contact PayPal Loan Builder to
inform them that | was going through bankruptcy and also

to stop taking payments while in process June 2020. There

was multiple deductions made even after contact was made
June 4th,18th and 29th from a Wells Fargo Account total
$623.55. No money was return even after contacting the _

call center. | am _ seeking relief because this situation cause
emotional distress because | was not employed at the time and
it was trying to make sure that my family's basic needs were met.

Wherefore, movant prays for an Order granting the relief requested.

Dated: 94/27/21 oe davis LO —

Signature ;

 

 

—————————EEEE—————————
 

 

Case 1-20-O1109-nhAl Doclé Filed Os/Zofzl Entered Vofcof/el Leio0°0y

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

Xx
In re:
Emmanuel loncke : Case No. 20-42261-nhl
Chapter 7
Debtor(s)
ae -X
’ Adv. Proc. No. 20-1105-nhl
Plaintiff(s),
-against-
PayPal loan builder 5
Defendant(s).
X

 

CERTIFICATE OF SERVICE

The undersigned certifies that on January 27,2021 , acopy of the annexed Motion was
served by depositing same, enclosed in a properly addressed postage-paid envelope, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon /below specify the name and mailing address of each party served]:

Aitn: President
PayPal Loan Builder
3505 Silverside rd
Wilmington DE 19810

C f) J
be } SA/ fr
Dated: 01/27/21 Caacmenica ah Meg LD

Signature

oe

 
Case 1-20-O1109-nhAl Doclé Filed Os/Zofzl Entered Vofcof/el Leio0°0y

To whom it may concern,

| Emmanuel Loncke is seeking punitive damages because there willful disregard for the federal
bankruptcy law and compensatory damages for the money they took from me during the
pandemic. | am requesting $50,000 from Kabbadge and $50,000 from PayPal to cover both
damages totaling $100,000. This was extremely stressful for me and my family not knowing how
we were going to survive without any form of income coming in our household. | suffered
financially because | was not able to take care of my family basic needs such as food and rent
during the pandemic which stressed my mental capacity to perform everyday duties needed for
my children to learn in an at home environment.

This can with constant headaches ,high blood pressure and weight loss during the bankruptcy. |
have tried various ways to reach out to Kabbadge and PayPal through various forms of
email/phone calls. No response was given and the funds that were taken from my accounts was
never returned. | could not understand why even with me sending letters or adversary to them
on multiple accounts that they wouldn't acknowledge the fact that they were in fault to return the
money that they took but still no response. | will continue to seek counseling to try to get over
the mental anguish that this situation has caused but | really don't know if | will ever be able to
recover.
